       Case 19-50484         Doc 6      Filed 08/07/19 Entered 08/07/19 21:30:04             Desc Main
                                           Document    Page 1 of 9

Local Form 4                                                                                    December 2017
                                     UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF NORTH CAROLINA
                                           STATESVILLE DIVISION
      Debtor(s):   Billings, William Lane                §        Case No.
                   SSN: xxxx-xx-7938                     §
                                                         §        Chapter: Chapter 13
                   Billings, Theresa Bryant              §
                   SSN: xxxx-xx-3454



Chapter 13 Plan – Local Plan for the Western District of North Carolina
The following is the Chapter 13 Plan proposed by the above-named debtor or debtors (“Debtor”).

 Part 1: Notices: To Creditors and Other Parties in Interest


Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated.

You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If
you do not have an attorney, you may wish to consult one. This is a Local Plan with changes from the National
Plan. Please review carefully and, specifically, refer to Part 8 for nonstandard provisions.

If you do not want the Court to confirm the Debtor’s proposed Plan, or if you want the Court to consider your
views on these matters, then you and/or your attorney must file a written objection to confirmation and request
for hearing on confirmation at one of the following addresses:

  Cases filed in the Charlotte or Shelby Divisions:
  Physical & Mailing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room 111, Charlotte, N.C.
28202

   Cases filed in the Statesville Division:
   Physical Address: Clerk, U.S. Bankruptcy Court, 200 West Broad Street, Room 301, Statesville, N.C. 28677
   Mailing Address: Clerk, U.S. Bankruptcy Court, 401 West Trade Street, Room 111, Charlotte, N.C. 28202

  Cases filed in the Asheville or Bryson City Divisions:
   Physical & Mailing Address: Clerk, U.S. Bankruptcy Court, 100 Otis Street, Room 112, Asheville, N.C.
28801-2611

Your objection to confirmation and request for hearing must include the specific reasons for your objection and
must be filed with the Court no later than 21 days following the conclusion of the § 341 meeting of creditors. If
you mail your objection to confirmation to the Court for filing, you must mail it early enough so that the Court
will receive it on or before the deadline stated above. You must also serve a copy of your objection to
confirmation on the Debtor at the address listed in the Notice of Chapter 13 Bankruptcy Case. The attorney for
the Debtor and the Chapter 13 Trustee will be served electronically. If any objections to confirmation are filed
with the Court, the objecting party must provide written notice of the date, time, and location of the hearing on
the objection. No hearing will be held unless an objection to confirmation is filed. If you or your attorney do
not take these steps, the Court may decide that you do not oppose the proposed Plan of the Debtor and may
enter an order confirming the Plan.

The following matters may be of particular importance. The Debtor must check one box on each line to state
whether or not the Plan includes each of the following items. If an item is checked as “Not Included” or if both
boxes are checked, the provision will be ineffective if set out later in the Plan.
         Case 19-50484                  Doc 6         Filed 08/07/19 Entered 08/07/19 21:30:04                                 Desc Main
Local Form 4                                             Document    Page 2 of 9                                                 December 2017

1.1    A limit on the amount of a secured claim that may result in a partial payment or no payment at all to       ❑Included    ✔Not Included
                                                                                                                                ❑
       the secured creditor (Part 3.2)

1.2    Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest (Part 3.4)               ✔Included
                                                                                                                   ❑            ❑Not Included
1.3    Request for termination of the 11 U.S.C. § 362 stay as to surrendered collateral (Part 3.5)                 ❑Included    ✔Not Included
                                                                                                                                ❑
1.4    Request for assumption of executory contracts and/or unexpired leases (Part 6)                              ❑Included    ✔Not Included
                                                                                                                                ❑
1.5    Nonstandard provisions                                                                                      ✔Included
                                                                                                                   ❑            ❑Not Included

 Part 2: Plan Payments and Length of Plan


2.1     Debtor will make regular payments to the Chapter 13 Trustee as follows:
      $990.00           per          month             for             60             months
Or

                        per           month             for a                percentage composition to be paid to general unsecured
creditors

2.2    Regular payments to the Chapter 13 Trustee will be made from future income in the following manner:
       Check all that apply.
✔
❑       Debtor will make payments directly to the Chapter 13 Trustee.

❑       Debtor will make payments pursuant to a payroll deduction order.

❑       Other (specify method of payment):                                                                     .

2.3    Additional payments.
       Check one.
✔
❑       None. If “None” is checked, the rest of Part 2.3 need not be completed or reproduced.

 Part 3: Treatment of Secured Claims


3.1    Maintenance of payments and cure of default, if any. Conduit mortgage payments, if any, are included
       here.
       Check one.
✔
❑       None. If “None” is checked, the rest of Part 3.1 need not be completed or reproduced.

3.2    Request for valuation of security, payment of fully secured claims, and modification of undersecured
       claims.
       Check one.
✔
❑       None. If “None” is checked, the rest of Part 3.2 need not be completed or reproduced.

3.3    Secured claims excluded from 11 U.S.C. § 506.
       Check one.
❑       None. If “None” is checked, the rest of Part 3.3 need not be completed or reproduced.
         Case 19-50484                Doc 6         Filed 08/07/19 Entered 08/07/19 21:30:04                           Desc Main
Local Form 4                                           Document    Page 3 of 9                                           December 2017

✔
❑        The claims listed below were either:
        (1) incurred within 910 days before the petition date and secured by a purchase money security interest
            in a motor vehicle acquired for the personal use of the Debtor, or
        (2) incurred within 1 year (365 days) of the petition date and secured by a purchase money security
            interest in any other thing of value.
        These claims will be paid in full under the Plan with interest at the rate stated below. These payments
        will be disbursed by the Chapter 13 Trustee, directly by the Debtor, or as otherwise specified below.

Name of creditor
Collateral                                                                                           Amount of claim     Interest rate
Capital One Auto Finance                                                                             $11,949.00          7.25 %
Collateral Description                                                                               Disbursed by:
2015 Nissan Altima                                                                                   ✔ Trustee
                                                                                                     ❑
VIN: 1N4AL3AP6FC476341 The NADA clean retail value is $13,300.00                                     ❑Debtor
                                                                                                     ❑Other

Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:


BB&T                                                                                                 $7,677.00           7.25 %
Collateral Description                                                                               Disbursed by:
2012 Ford F150                                                                                       ✔ Trustee
                                                                                                     ❑
VIN: 1FTFW1EF1CFB64354 The NADA clean retail value is $15,425.00. $12,340 is the value for           ❑Debtor
liquidation purposes.                                                                                ❑Other

Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:


Carrington Mortgage Services, LLC                                                                    $16,078.00          5.25 %
Collateral Description                                                                               Disbursed by:
107 Joe Place West Ennice, NC 28623-8534                                                             ✔ Trustee
                                                                                                     ❑
                                                                                                     ❑Debtor
                                                                                                     ❑Other

Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:




3.4     Lien avoidance.
        Check one.
❑        None. If “None” is checked, the rest of Part 3.4 need not be completed or reproduced.
        The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is
        checked.
         Case 19-50484                Doc 6         Filed 08/07/19 Entered 08/07/19 21:30:04                         Desc Main
Local Form 4                                           Document    Page 4 of 9                                             December 2017

✔
❑        The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed
         below impair exemptions to which the Debtor would have been entitled under 11 U.S.C § 522(b).
         Unless otherwise ordered by the Court, a judicial lien or security interest securing a claim listed below
         will be treated as avoided to the extent that it impairs such exemptions upon entry of the order
         confirming the Plan and avoided pursuant to 11 U.S.C. § 522(f) upon completion of the Plan. The
         amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in
         Part 5 of this Plan to the extent allowed. The amount, if any, of the judicial lien or security that is not
         avoided will be paid in full as a secured claim under the Plan and disbursed by the Chapter 13 Trustee,
         directly by the Debtor, or as otherwise specified below. If more than one lien is to be avoided, provide
         the information separately for each lien.

                                                                                     Lien identification   Amount of
                                                                                     (such as judgment     secured claim
                                                                                     date, date of lien    remaining
Name of creditor                                                                     recording, book       after         Interest
Collateral                                                                           and page number)      avoidance     rate
Bank of America                                                                                            $0.00               0.00 %
Collateral Description                                                                                     Disbursed by:
107 Joe Place West Ennice, NC 28623-8534                                                                   ✔ Trustee
                                                                                                           ❑
                                                                                                           ❑Debtor
                                                                                                           ❑Other

Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:


Midland Funding, LLC                                                                                       $0.00               0.00 %
Collateral Description                                                                                     Disbursed by:
107 Joe Place West Ennice, NC 28623-8534                                                                   ✔ Trustee
                                                                                                           ❑
                                                                                                           ❑Debtor
                                                                                                           ❑Other

Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:


Midland Funding, LLC                                                                                       $0.00               0.00 %
Collateral Description                                                                                     Disbursed by:
107 Joe Place West Ennice, NC 28623-8534                                                                   ✔ Trustee
                                                                                                           ❑
                                                                                                           ❑Debtor
                                                                                                           ❑Other

Please explain any disbursements to be made by someone other than the Chapter 13 Trustee or the Debtor:




3.5     Surrender of collateral.
        Check one.
✔
❑        None. If “None” is checked, the rest of Part 3.5 need not be completed or reproduced.

Part 4: Treatment of Fees and Priority Claims


4.1      General
         Case 19-50484             Doc 6   Filed 08/07/19 Entered 08/07/19 21:30:04             Desc Main
Local Form 4                                  Document    Page 5 of 9                              December 2017
        The Chapter 13 Trustee’s fees and all allowed priority claims, including domestic support obligations
        other than those treated in Part 4.5 below, will be paid in full without post-petition interest. Payments on
        all fees and priority claims, other than domestic support obligations, will be disbursed by the Chapter 13
        Trustee, rather than the Debtor directly.
       Payments on all domestic support obligations listed in Parts 4.4 and 4.5 below will be disbursed by the
       Debtor directly, rather than by the Chapter 13 Trustee, unless otherwise specifically provided in Part 8 of
       the Plan. This provision includes all regular post-petition payments, as well as any pre-petition or
       post-petition payment arrearages that may exist.

4.2     Chapter 13 Trustee’s fees
        The Chapter 13 Trustee’s fees are governed by statute and may change during the course of the case.

4.3     Debtor’s Attorney’s fees
       (a)       The total base attorney’s fee is   $4,500.00     .
       (b)       The balance of the base fee owed to the attorney is     $4,380.92    .

4.4     Priority claims other than attorney’s fees and those treated in Part 4.5.
       Check all that apply.

       ❑         None. If “None” is checked, the rest of Part 4.4 need not be completed or reproduced.

       ✔
       ❑         Section 507(a) priority claims other than domestic support obligations (generally taxes and other
                 government obligations).

Name of creditor                                            Claim Amount
 Internal Revenue Service                                   $4,893.00

 North Carolina Department of Revenue                       $1,093.00


       ❑         Domestic Support Obligations

4.5     Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
       Check one.

       ✔
       ❑         None. If “None” is checked, the rest of Part 4.5 need not be completed or reproduced.

Part 5: Treatment of Nonpriority Unsecured Claims
        Case 19-50484         Doc 6     Filed 08/07/19 Entered 08/07/19 21:30:04               Desc Main
Local Form 4                               Document    Page 6 of 9                                December 2017

5.1     Nonpriority unsecured claims not separately classified.
        Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata by the
        Chapter 13 Trustee. If more than one option is checked, the option providing the largest pro rata
        payment will be effective.

        ✔
        ❑      The funds remaining after disbursements have been made to all other creditors provided for in
               this Plan, for an estimated payout of
               1% (This is a base plan.)

              OR

        ❑      Payment of a           composition as set forth in Part 2 of the Plan. (This is a percentage plan.)

5.2     Maintenance of payments and cure of any default on nonpriority unsecured claims.
        Check One.

        ✔
        ❑      None. If “None” is checked, the rest of Part 5.2 need not be completed or reproduced.

5.3     Other separately classified nonpriority unsecured claims.
        Check One.

        ✔
        ❑      None. If “None” is checked, the rest of Part 5.3 need not be completed or reproduced.

Part 6: Executory Contracts and Unexpired Leases


6.1     The executory contracts and unexpired leases listed below are assumed and will be treated as
        specified. All other executory contracts and unexpired leases are rejected.
        Check one.

        ✔
        ❑      None. If “None” is checked, the rest of Part 6.1 need not be completed or reproduced.

Part 7: Vesting of Property of the Estate


7.1     Property of the estate includes all of the property specified in 11 U.S.C. § 541 and all property of the
        kind specified in 11 U.S.C. § 1306 acquired by the Debtor after commencement of the case but before
        the case is closed, dismissed, or converted to one under another chapter of the Code. All property of the
        Debtor remains vested in the estate and will vest in the Debtor upon entry of the final decree.

Part 8: Nonstandard Plan Provisions


8.1     Nonstandard Plan Provisions
         A nonstandard provision is a provision not otherwise included in Official Form 113 or one deviating
         from it. Nonstandard provisions set out elsewhere in this Local Plan are adopted in Part 8.
         The remainder of this paragraph will be effective only if the applicable box in Part 1 of this Plan is
         checked.
8.1.1     Insurance information for all secured claims (real property or motor vehicles):
         Case 19-50484                 Doc 6         Filed 08/07/19 Entered 08/07/19 21:30:04              Desc Main
Local Form 4                                            Document    Page 7 of 9                                December 2017

Collateral                                     Insurance Agent and Address            Vehicle Mileage   VIN
2015 Nissan Altima                             GEICO 1 Geico Plaza Washington, DC     51500             1N4AL3AP6FC476341
                                               20076

2012 Ford F150                                 GEICO 1 Geico Plaza Washington, DC     82500             1FTFW1EF1CFB64354
                                               20076

107 Joe Place West Ennice, NC 28623-8534       NC Farm Bureau PO Box 621 Sparta, NC                     a mobile home located on
                                               28675                                                    approimately 1.030 acres.
                                                                                                        The value determined by tax
                                                                                                        appraisal is $59,700. 80% of
                                                                                                        value (47,760.00) is used for
                                                                                                        liquidation purposes

107 Joe Place West Ennice, NC 28623-8534       NC Farm Bureau PO Box 621 Sparta, NC                     a mobile home located on
                                               28675                                                    approimately 1.030 acres.
                                                                                                        The value determined by tax
                                                                                                        appraisal is $59,700. 80% of
                                                                                                        value (47,760.00) is used for
                                                                                                        liquidation purposes

107 Joe Place West Ennice, NC 28623-8534       NC Farm Bureau PO Box 621 Sparta, NC                     a mobile home located on
                                               28675                                                    approimately 1.030 acres.
                                                                                                        The value determined by tax
                                                                                                        appraisal is $59,700. 80% of
                                                                                                        value (47,760.00) is used for
                                                                                                        liquidation purposes

107 Joe Place West Ennice, NC 28623-8534       NC Farm Bureau PO Box 621 Sparta, NC                     a mobile home located on
                                               28675                                                    approimately 1.030 acres.
                                                                                                        The value determined by tax
                                                                                                        appraisal is $59,700. 80% of
                                                                                                        value (47,760.00) is used for
                                                                                                        liquidation purposes

Insert additional insurance information as needed.

8.1.2      To receive payment from the Chapter 13 Trustee, either prior to or following confirmation, both
           secured and unsecured creditors must file proofs of their claims. Secured claims that are not timely
           filed may be disallowed or subordinated to other claims upon further order of the Court.
8.1.3      Confirmation of the Plan does not bar a party in interest at any time from objecting to a proof of claim
           for good cause shown.
8.1.4      Unless otherwise specifically ordered, any creditor holding a claim secured by property which is
           removed from the protection of the automatic stay, whether by judicial action, voluntary surrender, or
           through operation of the Plan, will receive no further distribution from the Chapter 13 Trustee unless
           an itemized proof of claim for any unsecured deficiency balance is filed within 120 days (or 180 days
           if the property is real estate or manufactured housing), or such other period as the Court orders, after
           the removal of the property from the protection of the automatic stay. The removal date shall be the
           date of the entry of an order confirming the Plan, modifying the Plan, or granting relief from stay. This
           provision also applies to other creditors who may claim an interest in, or a lien upon, property that is
           removed from the protection of the automatic stay or surrendered to another lien holder.
8.1.5      If a claim is listed in the Plan as secured and the creditor files a proof of claim as an unsecured
           creditor, the creditor shall be treated as unsecured for purposes of distribution and for any other
           purpose under the Plan and the debt shall be subject to discharge.
         Case 19-50484       Doc 6     Filed 08/07/19 Entered 08/07/19 21:30:04               Desc Main
Local Form 4                              Document    Page 8 of 9                                December 2017
8.1.6    All arrearages paid under the provisions of the Plan will either accrue interest at the rate set forth in
         the Plan or will accrue no interest if the Plan so designates. For purposes of distribution, an
         “Administrative Arrearage” as defined by Local Rule 3003-1 will be included as a separate arrearage
         claim for payment by the Chapter 13 Trustee or added to any pre-petition arrearage claim.
8.1.7    The Debtor shall notify the Chapter 13 Trustee of any substantial acquisitions of property or significant
         changes in net monthly income that may occur during the pendency of the case and shall amend the
         appropriate schedules previously filed in the case accordingly.
8.1.8    Confirmation of the Plan shall impose a duty on Conduit Creditors and/or mortgage servicers of such
         Creditors, with respect to application of mortgage and mortgage-related payments, to comply with the
         provisions of 11 U.S.C. § 524(i), Local Rule 3003-1, and Local Rule 4001-1(e) relating to Arrearages,
         Administrative Arrearages, Mortgage Payments, and Conduit Mortgage Payments. The terms of Local
         Rule 3003-1 are specifically incorporated herein by reference as if completely set forth with respect to
         the acceptance and application of all funds pursuant to the Conduit Mortgage Payment Rule. As a
         result, all Conduit Creditors and/or servicers for Conduit Creditors shall have an affirmative duty to do
         the following upon confirmation of the Plan:
          (a)   Properly apply all post-petition payments received from the Chapter 13 Trustee and
                designated to the pre-petition arrearage claim and the administrative arrearage claim only to
                such claims;
          (b)   Properly apply all post-petition payments received from the Chapter 13 Trustee and
                designated as Conduit Mortgage Payments beginning with the calendar month and year
                designated for such payment by the Court in the Order Confirming Plan;
          (c)   Properly apply all post-petition payments received directly from the Debtor in a non-conduit
                mortgage plan only to post-petition payments unless otherwise ordered by the Court;
          (d)   Refrain from assessing or adding any additional fees or charges to the loan obligation of the
                Debtor based solely on a pre-petition default;
          (e)   Refrain from assessing or adding any additional fees or charges to the loan obligation of the
                Debtor (including additional interest, escrow, and taxes) unless notice of such fees and charges
                has been timely filed pursuant to the applicable Federal Rule of Bankruptcy Procedure and a
                proof of claim has been filed and has not been disallowed upon objection of the Chapter 13
                Trustee or the Debtor;
          (f)   To the extent that any post-confirmation fees or charges are allowed pursuant to the applicable
                Federal Rule of Bankruptcy Procedure and are added to the Plan, to apply only payments
                received from the Chapter 13 Trustee that are designated as payment of such fees and charges
                only to such fees and charges; and
          (g)   To the extent that any post-confirmation fees or charges are allowed pursuant to the applicable
                Federal Rule of Bankruptcy Procedure and are NOT added to the Plan, to apply only payments
                received directly from the Debtor and designated as payments of such fees and charges only to
                such fees and charges.
8.1.9    If the periodic Conduit Mortgage Payment changes due to either changed escrow requirements or a
         change in a variable interest rate, or if any post-petition fees or expenses are added to the Plan, and
         an increase in the plan payment is required as a result, the Debtor shall thereafter make such
         increased plan payment as is necessary. Provided, however, that the Conduit Creditor shall have
         complied with the requirements of the applicable Federal Rule of Bankruptcy Procedure for the
         allowance of such Conduit Mortgage Payment change or addition of such fees and expenses. The
         Chapter 13 Trustee shall file notice of the required plan payment increase with the Court and serve a
         copy of the notice on the Debtor. Service of the notice shall be made on the attorney for the Debtor
         through CM/ECF.
8.1.10   All contractual provisions regarding arbitration or alternative dispute resolution are rejected in
         connection with the administration of this Chapter 13 case.
         Case 19-50484         Doc 6     Filed 08/07/19 Entered 08/07/19 21:30:04                Desc Main
Local Form 4                                Document    Page 9 of 9                                 December 2017
8.1.11    Standing Stay Modification: The automatic stay provided in 11 U.S.C. § 362(a) is modified in Chapter
          13 cases to permit affected secured creditors to contact the Debtor about the status of insurance
          coverage on property used as collateral and, if there are direct payments being made to creditors, to
          allow affected secured creditors to contact the Debtor in writing about any direct payment default and
          to require affected secured creditors to send statements, payment coupons, or other correspondence to
          the Debtor that the creditor sends to its nonbankruptcy debtor customers. Such actions do not
          constitute violations of 11 U.S.C. § 362(a).
8.1.12    Proposed Order of Distribution: Unless otherwise specifically ordered by the Court, Chapter 13 Trustee
          payments to creditors will be disbursed in the following order of priority:
          (a)     Administrative, including administrative priority, and secured claims to be paid in full; then,
          (b)     Pre-petition priority unsecured claims to be paid in full; then,
          (c)     Nonpriority unsecured claims.
8.1.13    Any creditor’s failure to object to confirmation of the proposed Plan shall constitute the creditor’s
          acceptance of the treatment of its claim(s) as proposed in the Plan.
8.1.14    The Chapter 13 Plan must pay claimants for a minimum of 3 years and a maximum of 5 years, unless
          claimants are paid in full (100% of claims) or unless otherwise ordered by the Court.

8.1.15    Other Non-Standard Provisions, including Special Terms:

 Part 9: Signature(s):

9.1      Signatures of Debtor and Debtor’s Attorney
I declare under penalty of perjury that the information provided in this Chapter 13 Plan is true and correct as to
all matters set forth herein.

        /s/ William Lane Billings                          /s/ Theresa Bryant Billings
Signature of Debtor 1                               Signature of Debtor 2

Executed on            08/07/2019                     Executed on          08/07/2019
                MM / DD / YYYY                                      MM / DD / YYYY

I hereby certify that I have reviewed this document with the Debtor and that the Debtor has received a copy of
this document.

     /s/ Thomas C. Flippin                          Date        08/07/2019
Signature of Attorney for Debtor                           MM / DD / YYYY

Although this is the Local Plan for the Western District of North Carolina that includes nonstandard provisions
as noted in the Plan, the Debtor and the Debtor’s attorney certify by filing this document that the wording and
order of the provisions in this Chapter 13 Plan are substantially similar to those contained in Official Form
113.
